DETAILED ACTION
Acknowledgements
In the reply filed September 29, 2022, the applicant amended claims 1, 5 and 12. 
Currently claims 1-20 are under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent No. 7,263,488) in view of Westmoreland (U.S. Patent No. 9,476,743).
Regarding Claim 1, Brown discloses a method for determining a level of a tank (Brown: 14) filled with fluid for a chemical tank injection system (Brown: Figure 1) using a hydrostatic pressure in a discharge manifold wherein the pressure sensor used to determine the tank level is located in the discharge manifold between the upstream tank (Brown: 14) and a downstream pump (Brown: 16).
Brown discloses a control unit (Brown: 24) configured to control the chemical tank injection system but does not disclose the particulars of how the pressure signals from the pressure sensors are utilized to determine the fluid tank level, and as such does not disclose the method comprising the steps of: establishing a predefined period of time; initializing a timer to zero and start the timer; receive a plurality of pressure signals at a sample rate from a pressure sensor configured to determine the fluid pressure in an outlet tube of the discharge manifold; cause each of the received pressure signals to be stored in a memory; 
Determine whether the timer equals or exceeds the predefined period of time; and 
Average the plurality of pressure signals stored in the memory, and transmit the average of the plurality of pressure signals to a controller.
Westmoreland discloses a pressure sensor utilized in such a way that it establishes a predefined period of time; 
Initializes a timer to zero and start the timer; 
Receives a plurality of pressure signals at a sample rate from a pressure sensor configured to determine the fluid pressure over the predefined period of time such that at least one of the pressure signals is obtained at a time different from another of the plurality of pressure signals (Westmoreland: Column 8: lines 27-33: measurement can be non-synchronized); 
Cause each of the received pressure signals to be stored in a memory; 
Determines whether the timer equals or exceeds the predefined period of time; and 
Averages the plurality of pressure signals stored in the memory if it is determined that the timer equals or exceeds the predefined period of time, and transmits the average of the plurality of pressure signals to a controller. (Westmoreland: Column 3: lines 33-64)
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the methodology of interpreting signals from a pressure sensor in the invention of Westmoreland with the invention of Brown as the invention of Brown does not disclose the particulars of how the controller of Brown would necessarily interpret said signals, which would lead one of ordinary skill in the art to consult relevant references and apply them together.
Regarding Claim 2, Brown and Westmoreland render obvious the method of claim 1 but doesn’t disclose wherein the established predefined period of time is longer than at least two complete pump strokes, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the time length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 3, Brown and Westmoreland render obvious the method of claim 2 but does not disclose wherein the established predefined period of time is longer than at least three complete pump strokes, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the time length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 4, Brown and Westmoreland render obvious the method of claim 1 but does not disclose wherein the step of averaging the plurality of pressure signals further comprises eliminating a highest-pressure signal and a lowest-pressure signal prior to averaging the plurality of pressure signals.
Examiner takes official notice that it is old and well known to utilize the elimination of outliers in a data set to compute averages as data points abnormally far from the other measured values are typically measured erroneously.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have utilized the elimination of the uppermost and lowermost pressure signals from the calculation of the average in order to obtain a better estimate of what the true pressure is. 
Regarding Claim 5, Brown discloses a tank level (Column 9: lines 4-15) senor module configured to determine a hydrostatic pressure of a chemical tank (Brown: 14) of a chemical tank injection system (Brown: Figure 1) using a pressure sensor configured to sense the pressure in a discharge manifold downstream from the tank (Brown: 14) and upstream of a pump, 
Brown discloses a control unit (Brown: 24) configured to control the chemical tank injection system but does not disclose the particulars of how the pressure signals from the pressure sensors are utilized to determine the fluid tank level, and as such does not disclose: 
The tank level sensor module comprising: a timer configured to measure a predefined period of time; 
A processor configured to receive a plurality of pressure signals from the pressure sensor over the predefined period of time such that at least one of the pressure signals is obtained at a time different from another of the plurality of pressure signals when the pump is in fluid communication with the pressure sensor; 
A memory configured to store the plurality of pressure signals received by the processor; and; 
A transmitter configured to transmit data to a controller of the chemical tank injection system, wherein the processor is configured to determine when the timer equals or exceeds the predefined period of time and to average the plurality of pressure signals stored in the memory, such that the data transmitted to the controller of the chemical tank injection system receives an average pressure signal to determine the tank level.
Westmoreland discloses a pressure sensor utilized in such a way that the tank level sensor module comprises: 
A timer configured to measure a predefined period of time; 
A processor configured to receive a plurality of pressure signals from the pressure sensor over the predefined period of time such that at least one of the pressure signals is obtained at a time different from another of the plurality of pressure signals when the pump is in fluid communication with the pressure sensor (Westmoreland: Column 8: lines 27-33: measurement can be non-synchronized); 
A memory configured to store the plurality of pressure signals received by the processor; and; 
A transmitter configured to transmit data to a controller of the chemical tank injection system, wherein the processor is configured to determine when the timer equals or exceeds the predefined period of time and to average the plurality of pressure signals stored in the memory, such that the data transmitted to the controller of the chemical tank injection system receives an average pressure signal to determine the tank level (Westmoreland: Column 3: lines 33-64).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the methodology of interpreting signals from a pressure sensor in the invention of Westmoreland with the invention of Brown as the invention of Brown does not disclose the particulars of how the controller of Brown would necessarily interpret said signals, which would lead one of ordinary skill in the art to consult relevant references and apply them together.
Regarding Claim 6, Brown and Westmoreland render obvious the tank level (Column 9: lines 4-15) senor module of claim 5 but does not disclose wherein the predefined period of time is equal to at least one complete pump stroke, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the time length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 7, Brown and Westmoreland render obvious the tank level (Column 9: lines 4-15) sensor module of claim 5 but does not disclose wherein the predefined period of time is no less than at least two complete pump strokes, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the time length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 8, Brown and Westmoreland render obvious the tank level (Column 9: lines 4-15) sensor module of claim 5 but does not disclose wherein the processor receives at least one pressure signal for each of a plurality of sample windows, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the time length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 9, Brown and Westmoreland render obvious the tank level (Column 9: lines 4-15) sensor module of claim 8 but does not disclose wherein the processor eliminates a highest- pressure signal and a lowest-pressure signal prior to averaging the plurality of pressure signals.
Examiner takes official notice that it is old and well known to utilize the elimination of outliers in a data set to compute averages as data points abnormally far from the other measured values are typically measured erroneously.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have utilized the elimination of the uppermost and lowermost pressure signals from the calculation of the average in order to obtain a better estimate of what the true pressure is. 
Regarding Claim 10, Brown and Westmoreland render obvious the tank level (Column 9: lines 4-15) sensor of claim 8 but does not disclose wherein each sample window is at least 3 seconds, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the time length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 11, Brown and Westmoreland render obvious the tank level (Column 9: lines 4-15) sensor of claim 8 but does not disclose wherein each sample window is no more than 7 seconds, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the time length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 12, Brown discloses a chemical tank injection system (Brown: Figure 1) comprising: 
A chemical tank (Brown: 14) having a base and a sidewall; 
A discharge manifold in fluid communication with the chemical tank (Brown: 14) such that the pressure in the discharge manifold is substantially equal to a hydrostatic pressure in the chemical tank (Brown: 14), the discharge manifold comprising at least an outlet tube and an isolation valve (Brown 52, 62); 
A pump assembly (Brown 32) in fluid communication with the discharge manifold downstream of the isolation valve (Brown 52, 62), the pump assembly (Brown 32) comprising an intake in fluid communication with the outlet tube, a pump, and a discharge; 
A pressure sensor (Brown 54, 64) in fluid communication with at least one of the outlet tube downstream of the isolation valve (Brown 52, 62) and upstream of the pump assembly (Brown 32) or the intake of the pump assembly (Brown 32) such that the pressure sensor and the pump assembly are in fluid communication; and 
A tank level (Column 9: lines 4-15) sensor module operationally coupled to the pressure sensor to receive a plurality of pressure signals form the pressure sensor while the pressure sensor is in fluid communication with the pump assembly, the tank level sensor comprising at least a processor and a memory wherein the processor is configured to receive a plurality of pressure signals from the pressure sensor over a sample window at a sample rate such that at least one of the plurality of pressure signals is received at a time different from another of the plurality of pressure signals and calculate an average pressure signal based on the plurality of pressure signals received over the sample window and the memory is configured to store the plurality of pressure signals.
Brown does not disclose the tank level sensor comprising at least a processor and a memory wherein the processor is configured to receive a plurality of pressure signals from the pressure sensor over a sample window at a sample rate such that at least one of the plurality of pressure signals is received at a time different from another of the plurality of pressure signals and calculate an average pressure signal based on the plurality of pressure signals received over the sample window and the memory is configured to store the plurality of pressure signals.
Westmoreland discloses a tank level sensor comprising at least a processor and a memory wherein the processor is configured to receive a plurality of pressure signals from the pressure sensor over a sample window and calculate an average pressure signal based on the plurality of pressure signals received over the sample window and the memory is configured to store the plurality of pressure signals (Westmoreland: Column 3: lines 33-64) (Westmoreland: Column 8: lines 27-33: measurement can be non-synchronized).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the methodology of interpreting signals from a pressure sensor in the invention of Westmoreland with the invention of Brown as the invention of Brown does not disclose the particulars of how the controller of Brown would necessarily interpret said signals, which would lead one of ordinary skill in the art to consult relevant references and apply them together.
Regarding Claim 13, Brown and Westmoreland render obvious the chemical tank injection system (Brown: Figure 1) of claim 12, wherein the discharge manifold is coupled to the base of the chemical tank (Brown: 14).
Regarding Claim 14, Brown and Westmoreland render obvious the chemical tank injection system (Brown: Figure 1) of claim 12 comprising a sight gauge (Brown 14).
Regarding Claim 15, Brown and Westmoreland render obvious the chemical tank injection system (Brown: Figure 1) of claim 12 comprising a T connector (Brown: connection point of pressure sensor to chemical line) located between and in fluid communication with the discharge manifold and the pump, wherein the pressure sensor is in fluid communication with at least one of the outlet tube downstream of the isolation valve (Brown 52, 62) and upstream of the pump assembly (Brown 32) or the intake of the pump assembly (Brown 32) through the T connector.
Regarding Claim 16, Brown and Westmoreland render obvious the chemical tank injection system (Brown: Figure 1) of claim 12 wherein the pump assembly (Brown 32) further comprises a check valve (Brown: column 15: lines 46-50).
Regarding Claim 17, Brown and Westmoreland render obvious the chemical tank injection system (Brown: Figure 1) of claim 12 wherein the pressure sensor is a hydrostatic pressure transducer (Westmoreland: Column 1: lines 50-53).
Regarding Claim 18, Brown and Westmoreland render obvious the chemical tank injection system (Brown: Figure 1) of claim 17 wherein the hydrostatic pressure transducer is operatively coupled to the outlet tube through a pressure port (connection point of pressure sensor).
Regarding Claim 19, Brown and Westmoreland render obvious the chemical tank injection system (Brown: Figure 1) of claim 12 wherein the pressure sensor in fluid communication with at least one of the outlet tube downstream of the isolation valve (Brown 52, 62) and upstream of the pump assembly (Brown 32) or the intake of the pump assembly (Brown 32) via pressure sensor piping.
Regarding Claim 20, Brown and Westmoreland render obvious the chemical tank injection system (Brown: Figure 1) of claim 12 wherein the tank level sensor module is operationally coupled to the pressure sensor through a wireless connection.

Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive.
Regarding claims 1, 5, and 12, the applicant argues that Westmoreland does not disclose receiving, while the pressure sensor is in fluid communication with the downstream pump a plurality of pressure signals at a sample rate over the predefined period of time such that at least one of the pressure signals of the plurality of signals is obtained at a time different from another of the plurality of pressure signals from the pressure sensor as Westmoreland only discloses an instantaneous average and not an average collected over time.
The examiner respectfully submits, that Westmoreland allows that measurements be synchronized or non-synchronized, which would allow for measurements to be taken at different times (Westmoreland: Column 8: lines 27-33).
The applicant also argues that Westmoreland does not disclose a calculated value of the average pressure of the fluid. 
The examiner respectfully submits that the language provided by Westmoreland at Column 8: lines 19-26: “an average density of the fluid, a level of the fluid, a fluid temperature, a fluid flow rate, a fluid pressure, an amount of impurity in the fluid, an entrained water content in the fluid, and a free water content in the fluid” can be interpreted as averages of all of those values being possible physical properties to be calculated. 
Lastly  the applicant argues that a person of ordinary skill in the art would not combine Brown and Westmoreland as the invention of Brown functionally solves the problem of fluctuation in pressure due to a pump stroke by isolating the measuring tube prior to reaching the hydrostatic pressure and therefore negating any reason to modify Black with Westmoreland. 
The examiner respectfully submits that this argument has been considered but is moot because the new grounds of rejection do not rely on the reference referred to in the prior rejection of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679